             IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, THE LEAGUE
OF WOMEN VOTERS OF NORTH CAROLINA,
DONNA   PERMAR,   JOHN   P.   CLARK,
MARGARET B. CATES, LELIA BENTLEY,
REGINA WHITNEY EDWARDS, ROBERT K.
PRIDDY II, WALTER HUTCHINS, AND Civil Action
SUSAN SCHAFFER,                      No. 20-cv-457

        Plaintiffs,

        vs.

THE NORTH CAROLINA STATE BOARD OF           PLAINTIFFS’
ELECTIONS; DAMON CIRCOSTA, in his           MEMORANDUM OF LAW IN
official capacity as CHAIR OF THE           SUPPORT    OF    THEIR
STATE BOARD OF ELECTIONS; STELLA            MOTION    TO   ENFORCE
ANDERSON, in her official capacity          ORDER GRANTING IN PART
as SECRETARY OF THE STATE BOARD OF          PRELIMINARY
ELECTIONS; KEN RAYMOND, in his              INJUNCTION, OR, IN THE
official capacity as MEMBER OF THE          ALTERNATIVE,    MOTION
STATE BOARD OF ELECTIONS; JEFF              FOR CLARIFICATION, AND
CARMON III, in his official capacity        TO            EXPEDITE
as MEMBER OF THE STATE BOARD OF             CONSIDERATION OF SAME
ELECTIONS; DAVID C. BLACK, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; KAREN
BRINSON   BELL,   in   her   official
capacity as EXECUTIVE DIRECTOR OF
THE STATE BOARD OF ELECTIONS; THE
NORTH    CAROLINA    DEPARTMENT    OF
TRANSPORTATION; J. ERIC BOYETTE, in
his     official      capacity     as
TRANSPORTATION SECRETARY; THE NORTH
CAROLINA DEPARTMENT OF HEALTH AND
HUMAN SERVICES; MANDY COHEN, in her
official capacity as SECRETARY OF
HEALTH AND HUMAN SERVICES,

        Defendants,


                                  1



  Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 1 of 29
PHILIP E. BERGER, in his official
capacity as PRESIDENT PRO TEMPORE OF
THE NORTH CAROLINA SENATE; TIMOTHY
K. MOORE, in his official capacity
as SPEAKER OF THE NORTH CAROLINA
HOUSE OF REPRESENTATIVES,

         Defendant-Intervenors.



    Plaintiffs Democracy North Carolina, The League of Women

Voters    of   North   Carolina,   Donna   Permar,    John   P.   Clark,

Margaret B. Cates, Lelia Bentley, Regina Whitney Edwards,

Robert K. Priddy II, Walter Hutchins, and Susan Schaffer

(“Plaintiffs”) hereby move the Court for an order enforcing

the Memorandum Opinion and Order on Preliminary Injunction,

Doc. 124 (the “PI Order”) granted on August 4, 2020 directing

Defendant the State Board of Elections (“SBE”) to neither

disallow nor reject – nor permit the disallowance or rejection

of - absentee ballots in North Carolina. In the alternative,

Plaintiffs respectfully request that the Court clarify its PI

Order to specify the procedure by which voters are to be

afforded due process in compliance with that Order, as set

forth below. Plaintiffs further request expedited briefing

and consideration of this motion in order to ensure the timely

processing of absentee ballots.


                                   2



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 2 of 29
       Plaintiffs have attempted to give the SBE sufficient time

to implement necessary measures and train county boards to

comply with the Court’s order before bringing these issues to

the    Court’s    attention.      However,        over   last       weekend,   two

lawsuits were filed in the U.S. District Court for the Eastern

District     of   North   Carolina,         which    challenged       the    entire

absentee ballot cure process. Given the confusion already

created by the SBE’ failure to implement a cure procedure

that complies with the PI Order and the confusion caused by

the two new lawsuits, Plaintiffs can no longer wait to seek

enforcement of the Court’s order. The Court should act now to

ensure that the due process rights of North Carolina’s voters

are protected.

             STATEMENT OF FACTS AND PROCEDURAL HISTORY

       Plaintiffs initiated this action on May 22, 2020 alleging

that State Defendants’ enforcement of certain restrictions in

North Carolina’s election code and failure to provide other

accommodations        during      the       COVID-19         pandemic       present

violations of the First and Fourteenth Amendments as well as

various federal laws. Doc. 1. Plaintiffs thereafter filed an

Amended     Complaint,     Doc.    8,       and     Motion    for    Preliminary

Injunction         and       Consent          Request           to      Expedite

                                        3



      Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 3 of 29
Briefing/Consideration of same, Doc. 9, on June 5, 2020.

Defendant-Intervenors filed a Motion to Intervene on June 10,

2020, Doc. 16, which was granted by the Court on June 12,

2020. 6/12/2020 TEXT ORDER.

    Plaintiffs filed a Second Amended Complaint, Doc. 30,

and an Amended Motion for Preliminary Injunction, Doc. 31, on

June 18, 2020. Following discovery in the form of witness

depositions as well as other motions practice, the Court held

an evidentiary hearing and heard oral argument on Plaintiffs’

Amended Motion for Preliminary Injunction on July 20, 21, and

22, 2020.

    On August 4, 2020, this Court issued the PI Order,

granting in part Plaintiffs’ Amended Motion for Preliminary

Injunction, and issuing, in relevant part, the following

relief:

    IT IS ORDERED that Defendants, including the North
    Carolina State Board of Elections, are PROHIBITED
    AND ENJOINED from the disallowance or rejection, or
    permitting the disallowance or rejection, of
    absentee ballots without due process as to those
    ballots with a material error that is subject to
    remediation. This injunction shall remain in force
    until such time as Defendants implement a law or
    rule which provides a voter with notice and an
    opportunity to be heard before an absentee ballot
    with a material error subject to remediation is
    disallowed or rejected.

Order, Doc. 124 at 187.
                                   4



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 4 of 29
    Starting on August 6, 2020, Plaintiffs sought to confer

with counsel for the State Defendants regarding the relief

granted by the Court. See Ex. 1 (Email Correspondence), Ex.

2 (August 12, 2020 Letter), Ex. 4 (August 26, 2020 Letter).

In this correspondence, counsel for Plaintiffs conveyed their

understanding of what was required by the Court’s PI Order,

including an enforceable rule or law that would ensure timely

and adequate notice to voters of material errors subject to

remediation, as well as enforcement and monitoring to ensure

this law or rule would be implemented uniformly in all

counties throughout the state. See generally Ex. 2 (August

12, 2020 Letter).

    Over   one   month    ago,   on    August   21,   2020,   Defendant

Executive Director Karen Brinson Bell issued Numbered Memo

2020-19 regarding “Absentee Processes,” attached hereto as

Exhibit 3, “direct[ing] the procedure county boards must use

to address deficiencies in absentee ballots.” This memo set

forth a process by which counties are required to notify

voters of any curable deficiency within one day of county

staff identifying the issue. Id. at 1. It allowed voters to

cure any issue with voter information or signature using a

“Cure Affidavit,” and gave the option to voters whose ballots

                                   5



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 5 of 29
had witness-related deficiencies to either vote with a new

absentee ballot or vote in person. Id. at 2. It further

provided voters an opportunity to be heard in person during

the county canvass period. Id. at 4.

       On September 4, 2020, counties began sending out absentee

mail-in ballots to voters who had requested them. One week

later, on September 11, 2020, Associate General Counsel for

the    State    Board   of   Elections     (the   “SBE”)    Kelly   Tornow

contacted the directors of all county boards of elections

asking them to stop notifying voters “for the next few hours”

and promising updated guidance “by the end of the day.” See

Ex. 5 (September 11, 2020 Letter from Ms. Tornow).

       The SBE did not issue any updated guidance to counties

until September 22, 2020, when Director Bell issued a Revised

Numbered Memo 2020-19, Doc. 143-1. As a result, the notice

process to voters was formally on hold for almost two weeks.

This revised guidance was issued the same day that the SBE

reached a consent agreement in N.C. Alliance for Retired




                                      6



      Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 6 of 29
Americans v. N.C. State Board of Elections, No. 20-CVS-8881

(Wake Cty. Super. Ct).1

      Revised Numbered Memo 2020-19 allows voters to cure

deficient       witness   information     in   addition     to    the    voter

information using a “Cure Certification” and extends the

deadline     for     absentee   ballots    postmarked       on    or    before

election day to be received from November 6 to November 12,

2020. Doc. 143-1. Neither the original nor Revised version of

Numbered Memo 2020-19 provides a required timeline for county

boards     of     elections     to    review   absentee       ballots     for

deficiencies that would ensure timely notice to voters; nor

do they provide any information as to how the SBE will monitor

or assure uniform absentee ballot processing. As of the date

of this filing, no law, emergency or other rule, or provision

in   North      Carolina’s    administrative    code    has      been   issued

mandating that North Carolina voters be provided notice and

an opportunity to be heard before an absentee ballot with a

material     error    subject    to   remediation      is   disallowed     or

rejected.




1 This motion is available at
https://s3.amazonaws.com/dl.ncsbe.gov/Requests/Joint%20Moti
on%20for%20Entry%20of%20Consent%20Judgment.pdf.
                                      7



     Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 7 of 29
      On September 26, 2020, two actions were filed in the

Eastern    District     of    North    Carolina    challenging    the   cure

process set forth in Revised Numbered Memo 2020-19: (1) Moore

v.   Circosta,    No.    5:20-cv-507       (E.D.N.C.   Sept.     26,    2020)

(“Moore v. Circosta”); and (2) Wise v. N.C. State Board of

Elections, No. 5:20-cv-505 (E.D.N.C. Sept. 26, 2020) (“Wise

v. NCSBOE”).2

      In Moore v. Circosta, the Defendant-Intervenors in this

matter as well as three individuals allege, as relevant here,

that Revised Numbered Memo 2020-19 violates the Elections and

Equal Protection Clauses of the U.S. Constitution by allowing

for absentee ballots without a witness and by extending the

absentee ballot receipt deadline by six days. Ex. 9, Complaint

¶¶ 81-82, 93, Moore v. Circosta (Sept. 26, 2020). While

plaintiffs in Moore v. Circosta only identify these two issues

with Revised Numbered Memo 2020-19, they seek a declaratory

judgment      finding        Revised    Numbered     Memo   2020-19        is

unconstitutional as a whole and to “enjoin[] Defendants from




2 Both cases have been assigned to the Honorable Judge Dever
of the Eastern District of North Carolina. See 9/29/2020
TEXT ORDER, Wise v. SBOE; Order, Moore v. Circosta, Doc.
18.
                                       8



     Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 8 of 29
enforcing and distributing Numbered Memo 2020-19.” Id. at 22

¶¶ (a), (d), and (e).

    Plaintiffs in Moore v. Circosta also filed a Motion for

a Temporary Restraining Order that similarly requests the

court “enjoin[] Defendants from enforcing and distributing

Numbered Memo 2020-19.” Ex. 10, Motion, Moore v. Circosta,

Doc. 9 at 23. In a Response to Defendants’ Motion to Transfer

Venue, the plaintiffs in Moore v. Circosta stated they are

“not challenging here Numbered Memo 2020-19 in its original

form, but only as amended on September 22 to eviscerate the

witness requirement.” Ex. 12, Moore v. Circosta, Doc. 21 at

6. However, when counsel for Plaintiffs before this Court

asked counsel for Defendant-Intervenors to confirm they were

only seeking to enjoin specific provisions of Numbered Memo

2020-19 and to amend the prayer for relief accordingly,

Defendant-Intervenors confirmed that they were indeed asking

to enjoin the entire Revised Numbered Memo 2020-19 instead of

specific provisions therein and, declined to answer whether

they would amend the prayer for relief to make this clear to

the court in that matter. Ex. 14 (Email from Nicole Moss to

Hilary Klein, September 29, 2020).




                                   9



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 9 of 29
       In Wise v. NSCBOE, the plaintiffs allege, as relevant

here,       that     the   revisions        to   Numbered     Memo   2020-19

“unilaterally negate[] the Witness Requirement” in violation

of the Elections Clause and Article II § 1 of the U.S.

Constitution        and    the   Fourteenth      Amendment.    See   Ex.     7,

Complaint, Wise v. NCSBOE, Doc. 1 at ¶¶ 88, 96, 104. However,

plaintiffs request in their prayer for relief a “permanent

injunction         prohibiting   Defendants       from   implementing       and

enforcing . . . the related Numbered Memos” including Numbered

Memo 2020-19, id. at 33 ¶ (b), and similarly filed a Motion

for     a   Temporary      Restraining      Order   to   “prevent    .   .   .

enforcement of the Numbered Memos described below” including

Numbered Memo 2020-19. Ex. 8, Motion, Wise v. NCSBOE, Doc. 3

at 2.

       On September 28, 2020, the defendants in Wise v. NCSBOE

and Moore v. Circosta (who are also a subset of the State

Defendants in this matter) filed motions to transfer the cases

to this Court, arguing that the issues in the aforementioned

cases “substantially overlap with those present and already

considered” in the case before this Court.               Ex. 13, Motion to

Transfer, Moore v. Circosta, Doc. 15, at 13; Ex. 11, Motion

to Transfer, Wise v. NCSBOE, Doc. 7, at 13. On September 30,

                                       10



      Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 10 of 29
2020, the Honorable Judge Dever denied the motion to transfer

filed in Moore v. Circosta and set the response deadline for

plaintiff’s motion for TRO by 9:00 A.M. on Thursday, October

1, 2020.    Plaintiff then may reply by 9:00 A.M. on Friday,

October 2, 2020. Ex. 15, Order Denying Transfer Motion, Moore

v. Circosta, Doc. 26, at 4. The court has not yet ruled on

the motion to transfer filed in Wise v. NCSBOE.

    The delay in revising Numbered Memo 2020-19 has caused

confusion and delay by county boards of election in providing

voters with due process regarding material errors subject to

remediation     with   their    ballots.    See   generally       Ex.    16,

Declaration     of   Talia   Ray   (“Ray   Decl.”);   see   also    Trump

Campaign Tells Election Boards Across NC to Ignore State

Guidance   on    Absentee      Ballots,    WRAL   (Sept.    29,    2020),

https://www.wral.com/trump-campaign-tells-elections-boards-

across-nc-to-ignore-state-guidance-on-absentee-

ballots/19311239/. County boards of elections began holding

public meetings each Tuesday starting September 29, 2020, for

the purpose of approving and disapproving absentee ballot




                                    11



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 11 of 29
applications. N.C. Gen. Stat. § 163-230.1(f), as amended by

H.B. 1169 (S.L. 201-239), Section 4.3

                            QUESTIONS PRESENTED

     1. Has    the    SBE    failed    to   implement        a    law   or    rule

providing     North       Carolina     voters    with    notice         and    an

opportunity to be heard before an absentee ballot with a

material    error     subject     to   remediation      is       disallowed     or

rejected as required by the PI Order such that the Court

should either:

        a. issue     an   order    prohibiting    the    disallowance           or

            rejection of absentee ballots with material errors

            statewide; or

        b. issue a more definitive statement in the form of an

            order adopting and requiring the implementation of

            the cure process?

     2. Would an order specifying the process for providing

voters with due process ensure compliance with the PI Order

and reduce the potential for conflicting orders in this matter

as well as the Moore v. Circosta and Wise v. NCSBOE matters?




3 Absentee ballot “applications” are on the ballot envelope
and contain all the witness and voter certifications.
                                       12



    Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 12 of 29
       3. Given that county boards of election have already

begun meeting weekly to act upon absentee ballots as of

September 29, 2020, and there is significant confusion as to

the    current       processing   of     absentee     ballots,   should   this

motion be subject to expedited briefing?

                                   ARGUMENT

       The PI Order is clear and unambiguous: State Defendants,

including the SBE, must assure due process as to those

absentee ballots with a material error that are subject to

remediation, and may not disallow or reject such ballots, or

permit their disallowance or rejection, until implementing a

law or rule providing voters with notice and an opportunity

to be heard. PI Order, Doc. 124 at 187.

       As of the date of this filing, the SBE has failed to

implement any such rule or law, and the direction issued to

county boards in Numbered Memo 2020-19 fails to satisfy due

process in both its content and implementation. Furthermore,

the SBE has failed to assure uniform compliance with the

guidance put in place. Thus even if Numbered Memo 2020-19 did

qualify     as   a    rule   or   law,    and   did    satisfy   due   process

requirements, the SBE has failed to implement this process

fully enough to satisfy the order. Accordingly, Plaintiffs

                                         13



      Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 13 of 29
respectfully request the Court enter an order detailing the

remedy necessary to enforce the PI Order to ensure uniformity

and avoid confusion arising from the filing of Moore v.

Circosta and Wise v. NCSBOE.

  I.     Defendants Have Failed To Implement A “Law Or Rule”
         As Required By The PI Order.

       The PI Order requires Defendants to implement a “law or

rule” to protect voters’ procedural due process rights. PI

Order, Doc. 124 at 187. Revised Numbered Memo 2020-19 is the

only direction provided by Defendants since the Court issued

its Order regarding the processing of absentee ballots by

county boards of elections, including the notification of

material errors to voters. It does not qualify as either a

law under the North Carolina General Statutes or a rule under

the North Carolina Administrative Code in its current form.

       In footnote 1 of Revised Numbered Memo 2020-19, Director

Bell states that the direction therein is issued pursuant to

the SBE’s general supervisory authority over elections as set

forth in N.C. Gen. Stat. § 163-22(a), its ability to “compel

observance” by county boards pursuant to § 163-22(c), and the

authority of the Executive Director in § 163-26. Doc. 143-1

at 1. However, neither of these statutes provide that Numbered

Memos    qualify   as   either    rules   or   laws    that   would      be
                                   14



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 14 of 29
independently enforceable beyond the discretion of the SBE or

Executive Director.

  II. The SBE Has Failed To Implement Numbered Memo 2020-19
      So As To Assure Full Compliance In North Carolina.

       Numbered Memo 2020-19 is devoid of any indication as to

how the cure process will be or has been implemented by the

SBE. There are no provisions explaining how Revised Numbered

Memo 2020-19 will be monitored and enforced, or how county

staff will be trained on the enforcement process. See PI Order

at 187 (“This injunction shall remain in force until such

time as Defendants implement a law or rule . . . .” (emphasis

added)). Accordingly, there is no assurance that the process

set forth in either the original or Revised Numbered Memo

2020-19 is being properly implemented and followed by county

boards of elections.

       To the contrary, there is evidence that the SBE has

failed to implement adequately even the guidance set forth in

the     either   version     of   Numbered    Memo   2020-19.    There      is

significant confusion among county board officials as to the

process, and directors have reported not only delaying notice

to voters but have expressed confusion as to how to execute

the guidance provided. Ex. 16, Ray Decl. ¶¶ 4-8. At least one

county director believes the director must wait until after
                                      15



      Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 15 of 29
county boards have met to assess absentee ballots before

notifying voters of issues and providing an opportunity to

cure while others have started this process immediately, and

others have expressed a need for further guidance on the

process. See Ex. 16, Ray Decl. ¶ 8. This demonstrated lack of

clarity indicates that the guidance put in place is not being

adequately implemented across the state.

      Plaintiffs have endeavored to allow time for the SBE to

implement     best   practices     and       train   county   boards    before

bringing these issues to the Court’s attention. However, in

light of the two lawsuits filed days ago in the U.S. District

Court for the Eastern District of North Carolina challenging

the entire absentee ballot cure process and the commencement

of absentee voting, Plaintiffs can no longer afford to wait

to   request    enforcement       of    the   Court’s    order.   Given    the

confusion      already     created       by    the    SBE’s    failures     in

promulgating and implementing a cure process in compliance

with this Court’s preliminary injunction and the multiple

lawsuits      addressing     or        challenging      the   cure     process

threatening further upheaval and voter confusion, the Court

should act now to provide certainty to North Carolina voters

and ensure that their due process rights are protected. This

                                        16



     Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 16 of 29
will also provide finality and certainty for North Carolina’s

election administrators who are responsible for ensuring an

orderly administration of the cure process.

       Accordingly,      direction    from    this    Court   regarding     a

procedure for voter notification, opportunity to cure and/or

to be heard is necessary to effectuate this Court’s due

process ruling and PI Order.

  III. The Court Should Quickly Issue Clarification Setting
       Forth a Procedure Affording Timely and Adequate
       Notice and An Opportunity To Be Heard.

       The Court indicated in the PI Order that due process

requires voters to have timely notice of any issues that would

cause their ballots to be rejected, as well as an opportunity

to be heard such that voters may cure those deficiencies and

have their votes properly counted. See PI Order, Doc. 124 at

155     (“[D]ue    process    is   not     provided   when    the   election

procedures do not give some form of post-deprivation notice

to the affected individual so that any defect in eligibility

can be cured and the individual is not continually and

repeatedly denied so fundamental a right.” (quoting Raetzel

v. Parks/Bellemont Absentee Election Bd., 762 F. Supp. 1354,

1358 (D. Ariz. 1990)); id. at 158 (“While the Court recognizes

that the risk of an erroneous deprivation is by no means

                                      17



      Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 17 of 29
enormous, permitting an absentee voter to resolve an alleged

signature discrepancy nevertheless has the very tangible

benefit      of   avoiding    disenfranchisement.      Accordingly,         the

probative value of additional procedures is high in the

present case.” (quoting Martin v. Kemp, 341 F. Supp. 3d 1326,

1339 (N.D. Ga. 2018) (internal citation omitted))).

       The guidance provided in either the original or Revised

Numbered Memo 2020-19 fails to fulfill these due process

requirements as it does not assure timely notice to voters

and fails to provide voters with an adequate opportunity to

be heard. There are three specific deficiencies outlined

below that this Court must address to ensure compliance with

its due process ruling. Accordingly, the Court should quickly

issue a clarification of the PI Order adopting and setting

forth in detail the procedure the SBE must follow to comply

with this district court’s ruling on the due process claim,

and      retain    jurisdiction       to    enforce     its    preliminary

injunction.

          A. Numbered Memo 2020-19 Fails To Require Timely
             Notice To Voters Of Material Errors Subject To
             Remediation.

       Neither version of Numbered Memo 2020-19 assures that

voters will receive timely notice of material errors subject

                                      18



      Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 18 of 29
to remediation. While Section 3 requires notification of

voters within 1 business day of the county identifying an

issue, it does not specify a timeline by which counties must

review absentee ballot applications for deficiencies upon

receipt. See Ex. 4 at 3; Doc. 143-1 at 3. Accordingly,

counties may technically comply with this guidance despite

waiting until the eve of the election to review absentee

ballot applications and notify voters, thereby depriving

voters of a realistic opportunity to cure any deficiencies,

vote with a new absentee ballot, or vote in person instead.

    At least one county board of elections has delayed

notifying voters of deficiencies, choosing to simply refrain

from engaging in this process until there is more certainty

to what the final cure process will require. Ex. 16, Ray Decl.

¶ 4. This delay initially came at the direction of the SBE

and has been exacerbated by the filing of the above-mentioned

lawsuits.    Overall,     this    delay    and    uncertainty      risks

disenfranchising voters who, per this Court’s order from

August, are entitled to be contacted and given an opportunity

to cure if there is a deficiency with their absentee ballot.

    Accordingly, the Court should issue an order clarifying

its PI Order and requiring that county boards of election

                                   19



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 19 of 29
review absentee ballot envelopes within 3 business days of

receipt and notify voters within 1 business day of any

identified material errors subject to remediation.

         B. The Original Numbered Memo 2020-19 Fails To
            Provide Voters With Adequate Notice.

      The original notification procedures in Section 3 were

unclear and appear to require only written notice via mail

with only two exceptions: (1) if the voter has an email

address “on file,” counties are directed to send a cure

affidavit via email; and (2) where a new ballot would need to

be reissued October 30, 2020 or later, counties are directed

to notify the voter by phone or email as well as by mail of

the deficiency and their ability to either vote in person or

contest the ballot’s status during the canvass period. See

Ex. 3 at 3. The apparent reliance on the USPS up until October

30, 2020 will not ensure timely or adequate notice to voters

in   light    of   the   USPS’s    July   30,   2020   warning    to     North

Carolina’s      Secretary     of   State    that    current      state     law

requirements and deadlines are “incompatible with the Postal

Service’s      delivery     standards”     and     recommendation         that

election officials allow one week for delivery of absentee

ballots to voters and one week for voters to return the



                                     20



     Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 20 of 29
absentee ballot. See Letter from Thomas J. Marshall to Elaine

Marshall (July 30, 2020).4

      As this letter indicates, it could take a week for voters

to learn of any issues with their ballot once notification is

sent by the county board of elections, and thus voters who

have mailed their ballot on October 28 or 29 will not learn

of such deficiencies until after voting has ceased on November

3, 2020. Such voters whose ballots have witness certification

issues will thus not be able to submit a new ballot or vote

in person if they only receive notification after voting has

closed.

      Revised Numbered Memo 2020-19 addresses this issue by

requiring counties to use phone numbers and email addresses

to   notify    voters    of   deficiencies.      See   Doc.   143   at     3.

Accordingly, this notice provision must be retained in any

procedure implemented by the SBE and ordered by this Court.

This Court should adopt this provision, so that it is clear

this is necessary to vindicate voters’ rights to due process




4 Available at
https://wwwcache.wral.com/asset/news/state/nccapitol/2020/0
8/14/19235952/GC_US_Postal_Service_Letter-DMID1-
5nui7a95y.pdf
                                     21



     Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 21 of 29
and cannot be collaterally attacked in the separate federal

challenges in the Eastern District of North Carolina.

       Additionally, voters should be able to use the online

tracking tool for absentee ballots, BallotTrax, to learn

whether their ballot has been rejected and how they can cure

it. This mechanism for notice is not provided in either

version of Numbered Memo 2020-19.

         C. Numbered Memo 2020-19 Fails To Provide An Adequate
            Opportunity For Voters To Be Heard.

       Neither the original nor Revised Numbered Memo 2020-19

provides voters with an adequate opportunity to be heard at

the county canvass regarding deficiencies if they so choose.

This    opportunity   to   address      alleged       deficiencies    at   the

county canvas is a crucial aspect to due process because many

voters may not receive a notice of deficiency or be able to

submit a cure certificate on a timely basis, especially since

notice and cure will apparently rely on the USPS.                    See Part

III.B, supra (discussing USPS’s July 20, 2020 letter to North

Carolina’s      Secretary         of        State     regarding       state’s

“incompatib[ilities]       with    the       Postal    Service’s     delivery

standards”); see also Ex. 6, Opinion and Order, Democratic

National Committee v. Bostelmann, No. 20-cv-249-wmc (W.D.

Wisc. Sept. 21, 2020) at 21 (discussing report by USPS
                                       22



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 22 of 29
Inspector     General’s      Office            finding    “high        risk”    that

“ballot[s] will not be delivered, completed and returned in

time to be counted,” and USPS “budget shortfalls,” challenges

introduced by COVID-19 rates among postal workers, and “major

operational     changes      .    .   .    that       could   slow      down    mail

delivery.”).

       Section 5 of the original Numbered Memo 2020-19 requires

voters to appear in person at the county canvass to contest

the rejection of their deficient ballot. See Ex. 3 at 4. This

in-person      requirement        does         not     provide    an      adequate

opportunity to be heard to those voters who are unable to

appear in person, especially those voters who have decided to

vote    by   mail    in   order    to     avoid       exposure    to    the    novel

coronavirus. For example, those voters who are at high risk

from COVID-19 exposure, who are living in congregate living

facilities on lockdown, who are hospitalized, or who are

incarcerated (but not disenfranchised and still eligible to

vote) will not have a reasonable opportunity to be heard.

Furthermore, there is no indication that opportunities for

voters to be heard will be made available at times that will

accommodate         voters   who        work         and/or   have       childcare

responsibilities, such as evening and weekend hours.

                                          23



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 23 of 29
    Revised Numbered Memo 2020-19 eliminates any opportunity

for voters to be heard during canvassing (or otherwise)

regarding a deficiency on their ballot. See generally, Doc.

143-1.

    In order to assure an adequate opportunity to be heard

that comports with due process, the Court should issue an

order requiring that the SBE allow voters to attend county

canvass    remotely   and    offer      times   that       will    provide    a

reasonable opportunity to voters with varying schedules so

that they can cure any material errors subject to remediation.

See Ray v. Franklin Cty. Bd. of Elections, No. 2:08-cv-1086,

2008 U.S. Dist. LEXIS 116433, at *19-20 (S.D. Ohio Nov. 17,

2008) (enjoining county board of elections to make reasonable

accommodations to homebound plaintiff’s disabilities finding

it had improperly required her to visit the board in person

to protect the validity of her absentee ballot).

         D. Other Provisions In Revised Numbered Memo 2020-19
            Should Be Adopted by this Court.

    In addition to the expanded notice provisions discussed

above, there are additional revisions in Revised Numbered

Memo 2020-19 that should be adopted by this Court. These

include   (1)   the   direction        in   Section    1    that    signature

verification    should      not   be    used    by    counties,      (2)     the
                                       24



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 24 of 29
additional guidance in footnotes 2 and 3 regarding how to

evaluate   names   and   addresses      on   envelopes;   and   (3)      the

direction in Section 2 pertaining to witness signatures that

are in the wrong location or missing witness information that

the SBOE determines does not constitute a material defect or,

if deemed a material defect, may be cured by a voter after

notification.

       E. This Court Should Retain Jurisdiction to Ensure
          Compliance with its Order.

    Given the SBE’s first attempt at complying with this

Court’s PI Order has been insufficient to date, and the one

hundred county boards of elections throughout the state have

so far endured a confusing process that has been mired in

additional litigation, even after the parties in this action

declined to appeal, respectfully, this Court should retain

jurisdiction to ensure uniform and faithful compliance with

the detailed cure procedure it sets forth. The PI Order should

not be dissolved or lifted until the entry of a permanent

injunction or this case is terminated.

              REQUEST FOR EXPEDITED CONSIDERATION

    Plaintiffs respectfully request expedited briefing and

consideration of this motion. Pursuant to N.C. Gen. Stat. §


                                   25



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 25 of 29
163-230.1(f), as amended by H.B. 1169 (S.L. 201-239), Section

4, county boards of elections began holding public meetings

each Tuesday beginning Tuesday, September 29, 2020, for the

purpose    of   approving        and   disapproving   absentee    ballot

applications.     Plaintiffs       sought   repeatedly    and   over     the

course of several weeks in good faith to confer with the SBE

on the relief ordered by the Court and to give Defendants

time to implement a law or rule that would comply with the PI

Order.    See   Exs.   1,   2,    3.   However,   given   the   delay     in

notification and additional confusion introduced by the two

federal lawsuits, Plaintiffs believe the requested relief is

warranted as soon as possible to ensure certainty for voters

and election officials alike and constitutionally adequate

due process for mail-in absentee voting in the upcoming

general election.

    Accordingly, there is good cause to expedite briefing of

this motion in order to assure an adequate opportunity for

processing absentee ballots and to provide clarity to county

boards of elections as to the process required by the Court’s

PI Order as soon as possible, and Plaintiffs respectfully

request that the Court shorten the requirements of Local Civil

Rule 7.3(f).

                                       26



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 26 of 29
                              CONCLUSION

    WHEREFORE,     Plaintiffs     respectfully     request    that       the

Court issue an order enforcing and the PI Order by adopting

and setting forth a detailed cure procedure as set forth

above, and for expedited consideration of this Motion.

Dated: September 30, 2020.                   Respectfully submitted,

/s/ Jon Sherman                         /s/ Allison J. Riggs
Jon Sherman                             Allison J. Riggs (State Bar
D.C. Bar No. 998271                     #40028)
Michelle Kanter Cohen                   Jeffrey Loperfido (State
D.C. Bar No. 989164                     Bar #52939)
Cecilia Aguilera                        Hilary Klein (State Bar
D.C. Bar No. 1617884                    #53711)
FAIR ELECTIONS CENTER                   Southern    Coalition   for
1825 K St. NW, Ste. 450                 Social Justice
Washington, D.C. 20006                  1415 West Highway 54, Suite
Telephone: (202) 331-0114               101
Email:                                  Durham, NC 27707
jsherman@fairelectionscenter.or         Telephone: 919-323-3380
g                                       Facsimile: 919-323-3942
mkantercohen@fairelectionscente         Email:
    r.org                               Allison@southerncoalition.
caguilera@fairelectionscenter.o         org
    rg                                   jeff@southerncoalition.o
                                        rg

                                        /s/ George P. Varghese
                                        George P. Varghese (Pa. Bar
                                        No. 94329)
                                        Joseph J. Yu (NY Bar No.
                                        4765392)
                                        Stephanie Lin (MA Bar No.
                                        690909)
                                        Rebecca Lee (DC Bar No.
                                        229651)
                                        Richard A. Ingram (DC Bar
                                        No. 1657532)
                                        WILMER CUTLER PICKERING HALE AND
                                   27



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 27 of 29
                                     DORR LLP
                                     60 State Street
                                     Boston, MA 02109
                                     Telephone: (617) 526-6000
                                     Facsimile: (617) 526-5000
                                     Email:
                                     george.varghese@wilmerhale
                                          .com
                                     joseph.yu@wilmerhale.com
                                     stephanie.lin@wilmerhale.c
                                          om
                                     rebecca.lee@wilmerhale.com
                                     rick.ingram@wilmerhale.com




                                28



Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 28 of 29
                         WORD CERTIFICATION

    Pursuant     to   Local    Rule     7.3(d)(1),   the    undersigned

certifies that the word count for PLAINTIFF’S MEMORANDUM IN

SUPPORT OF THEIR MOTION TO ENFORCE THE PRELIMINARY INJUNCTION

is 4818 words. The word count excludes the case caption,

signature lines, cover page, and required certificates of

counsel. In making this certification, the undersigned has

relied upon the word count of Microsoft Word, which was used

to prepare the brief.

                                             /s/_George P. Varghese
                                             George P. Varghese




                                   29



   Case 1:20-cv-00457-WO-JLW Document 148 Filed 09/30/20 Page 29 of 29
